Citation Nr: 0431891	
Decision Date: 12/02/04    Archive Date: 12/14/04

DOCKET NO.  03-10 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an effective date earlier than May 2, 1994 for 
the grant of a 100 percent disability rating for 
schizophrenia.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Vito A. Clementi, Senior Counsel


INTRODUCTION

The appellant had active duty from November 1972 to November 
1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 decision of the Chicago, 
Illinois, Department of Veterans Affairs (VA) Regional Office 
(RO).  The appellant was notified of the rating decision by 
letter dated in May 2002.

Having considered the appellant's contentions in light of the 
record and the applicable law, the Board finds that this 
matter is ready for appellate review.  


FINDINGS OF FACT

1.  Prior to the current claim, the last final denial of the 
reopening of the appellant's claim was in April 1990.  

2.  The appellant's reopened claim of service connection for 
schizophrenia was received on May 2, 1994.


CONCLUSION OF LAW

The criteria for the assignment of a date earlier than May 2, 
1994 for the grant of service connection for schizophrenia 
are not met.  38 U.S.C.A. § 5101 (West 2002); 38 C.F.R. § 
3.400 (2004).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

The record indicates that in May 1994, the appellant sought 
to reopen a previously denied claim of service connection for 
schizophrenia.  Although the RO originally denied reopening 
of the claim, the appellant filed a notice of disagreement 
and by rating decision dated in March 2002 the Board reopened 
the claim and granted service connection for the disorder.  
By rating decision dated in May 2002, the RO assigned a 100 
percent disability rating for schizophrenia, effective May 2, 
1994 - the date the appellant's attempt to reopen his claim 
was received.  

The appellant contends that the effective date of service 
connection and its disability rating should be earlier than 
assigned.  In substance he argues that the effective date 
should be March 1977, because it was the date of the original 
claim.  

As a preliminary matter, the Board has considered whether 
further advisement to the appellant of what evidence would 
substantiate his claim, and further development, are 
warranted.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 
(West 2002).  The record indicates that the issue on appeal 
was first raised in a notice of disagreement, submitted in 
response to the VA's notice of its decision on a claim for 
which the VA had already notified the claimant of the 
information and evidence necessary to substantiate the claim.  

Under 38 U.S.C. § 5103(a), upon receipt of a complete or 
substantially complete application, VA must notify the 
claimant of the information and evidence necessary to 
substantiate the claim for benefits.  In this matter, the 
issue on appeal did not stem from an application for 
benefits, but rather from a notice of disagreement as to the 
effective date assigned by a VA rating decision. 

Under 38 U.S.C. § 7105(d), upon receipt of a notice of 
disagreement in response to a decision on a claim, the 
"agency of original jurisdiction" must take development or 
review action it deems proper under applicable regulations 
and issue a statement of the case if the action does not 
resolve the disagreement either by grant of the benefits 
sought or withdrawal of the notice of disagreement.  If, in 
response to notice of its decision on a claim for which VA 
has already given the section 5103(a) notice, VA receives a 
notice of disagreement that raises a new issue, section 
7105(d) requires VA to take proper action and issue a 
statement of the case if the disagreement is not resolved, 
but section 5103(a) does not require VA to provide notice of 
the information and evidence necessary to substantiate the 
newly raised issue.  See VAOPGCPREC 8-03.

Here, upon receipt of the appellant's notice of disagreement 
as to the assigned effective date, he was provided a 
statement of the case that outlined the applicable law and 
how it was germane to his claim.  

Here, the appellant does not allege, nor does the record 
reflect, that there exists outstanding evidence relevant to 
the issue on appeal. The appellant has been afforded the 
opportunity to present testimony at a personal hearing before 
the Board, and the record contains documents of the 
appellant's contentions. Indeed, the facts that serve as the 
basis for the determination herein are not in dispute.  Given 
these factors, the Board finds the VA's duty to notify and 
assist in this case has been met. Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).

As noted, the appellant first sought service connection for a 
psychiatric disorder in March 1977.  In August 1979, he was 
afforded a VA psychiatric examination and by rating decision 
dated in December 1979, service connection for a psychiatric 
disorder was denied.  The notice of the rating decision was 
forwarded to the appellant at his last known address, as well 
as that subsequently used by the appellant.  The notice was 
not returned to VA as undeliverable.

The record indicates that the appellant also unsuccessfully 
sought to reopen his claim in October 1989, and reopening was 
denied in April 1990.  The notice denying reopening of the 
claim was forwarded to the appellant at the address he 
designated, and there is no evidence that the appellant was 
not properly informed of the rating decision.

The law provides that a specific claim in the form prescribed 
by VA must be filed in order for benefits to be paid to any 
individual under the laws administered by VA. 38 U.S.C.A. § 
5101(a); 38 C.F.R. § 3.151(a). Generally, the effective date 
of an award of disability compensation based on an original 
claim shall be the date of receipt of the claim or the date 
entitlement arose, whichever is later. 38 C.F.R. 
§ 3.400. If the claim is received within one year after 
separation from service, however, the effective date of a 
compensation award shall be the day following separation from 
active service. 38 U.S.C.A. § 5110(b)(1); 38 C.F.R. 
§ 3.400(b)(2)(i).  For reopened claims, as here, the 
effective date shall be the date of receipt of the claim or 
the date entitlement arose, whichever is later. 38 C.F.R. 
§ 3.400(r).  

The record indicates that the effective date was thus 
properly assigned in this case.  The appellant's primary 
contention is that the August 1979 VA examiners did not have 
access to his claims folder.  Such does not amount to a basis 
for revising the 
assigned effective date.  It is well settled that in these 
circumstances, the effective date of an award based on a 
claim reopened after final adjudication shall not be earlier 
than the date of receipt of application.  Sears v. Principi, 
349 F.3d 1326 (Fed. Cir. 2003); see generally Fugo v. Brown, 
6 Vet. App. 40 (1993) and Russell v. Principi, 3 Vet. App. 
310 (1992); (In general, holding that a mere disagreement as 
to the weighing of evidence is not sufficient basis upon 
which to grant relief under clear and unmistakable error 
provisions).  The appeal must therefore be denied.


ORDER

A date earlier than May 2, 1994 for a grant of service 
connection for schizophrenia is denied.



	                        
____________________________________________
	CHARLES E. HOGEBOOM 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



